DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 07/11/2022.
Claims 1-15 are pending. Claims 1 and 13 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 07/11/2022.  This IDS has been considered.

Applicant is requested to check all spec and claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues, congruity with CON application spec changes) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 9,698,272 B1).
Regarding independent claim 1, Ikeda teaches a memory device (Fig. 24A: DRAM memory device. See Fig. 24A in relation to Fig. 3 and Fig. 4 array structure. See Examiner’s Markup of Fig. 24A), comprising: 
a first bit line (Fig. 3, Fig. 4: BL0) and a second bit line (Fig. 3, Fig. 4: BL1) which are arranged in parallel on a same plane (see Fig. 3, Fig. 4: plane containing BL0, BL1); 
a lower word line (Fig. 24A: WL0_low in U0) located below the first and second bit lines (Fig. 24A: see plane of BL_1st in U0 which contains BL0, BL1. See col. 12, lines 1-6 and Fig. 3, Fig. 4 in relation); and 



    PNG
    media_image1.png
    793
    672
    media_image1.png
    Greyscale

an upper word line (Fig. 24A: WL0_low in U1) located above the first and second bit lines (see Fig. 24A: see plane of BL_1st in U0) , 
wherein the first bit line (Fig. 24A: BL_1st) is spaced apart from the lower word line (Fig. 24A: WL0_low in U0) by a first distance (vertically smaller distance), and the first bit line (Fig. 24A: BL_1st) is spaced apart from the upper word line (Fig. 24A: WL0_low in U1) by a second distance (vertically larger distance) different from the first distance.
Regarding claim 2, Ikeda teaches the memory device of claim 1, wherein the second bit line is spaced apart from the lower word line by a third distance, and the second bit line is spaced apart from the upper word line by a fourth distance different from the third distance (Fig. 3, 4: BL0, BL1 in relation to Fig. 24A : WL0_low in U0 vs. WL0_low  in U1).
Regarding claim 3, Ikeda teaches the memory device of claim 1, wherein the third distance corresponds to the second distance, and the fourth distance corresponds to the first distance (Fig. 3, 4: BL0, BL1 in relation to Fig. 24A : WL0_low in U0 vs. U1).
Regarding claim 5, Ikeda teaches the memory device of claim 1, further comprising: a semiconductor substrate (Fig. 3: 11) on which peripheral circuits are integrated (see e.g. SA and other circuitry in Fig. 3), wherein the first bit line and the second bit line (Fig. 3: BL0, BL1) are spaced apart from a selected surface of the semiconductor substrate by a set height , respectively (Fig. 3: see height of plane containing BL0, BL1 from 11) .
Regarding claim 6, Ikeda teaches the memory device of claim 5, wherein the lower word line (see Fig. 3, Fig. 4: WL_low) is positioned at a height lower (Fig. 3, Fig. 4 lower word line) than the set height (Fig. 3, Fig. 4: BL0, BL1 plane height)  from the selected surface of the semiconductor substrate (Fig. 3, Fig. 4: 11).
Regarding claim 7, Ikeda teaches the memory device of claim 5, wherein the upper word line is positioned at a height greater than the set height from the selected surface of the semiconductor substrate (See Fig. 3 and Fig. 4).
Regarding claim 8, Ikeda teaches the memory device of claim 1, further comprising: 
a first lower memory cell (Fig. 3: lower MC with cap and access transistor connected to BL0, WL00) including a first lower switch (Fig. 3: access transistor with WL00 ) between the first bit line (Fig. 3: BL0) and the lower word line (Fig. 3: WL00),  and a first lower storage unit (Fig. 3: Cap lower MC with BL0) connected to the first lower switch (Fig. 3: access transistor of lower MC with BL0); and 
a second lower memory cell (Fig. 3: lower MC with cap and access transistor connected to BL1, WL00)  including a second lower switch (Fig. 3: access transistor with WL00 )between the second bit line (Fig. 3: BL1) and the lower word line (Fig. 3: WL00) , and a second lower storage unit (Fig. 3: Cap lower MC with BL1) connected to the second lower switch (Fig. 3: access transistor of lower MC with BL0).



8.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelsang (US 2012/0170356 A1).
Regarding independent claim 13, Vogelsang teaches a memory device (Fig. 1: 100 DRAM, see Examiner’s Markup of Figure 2 structure), comprising: 

    PNG
    media_image2.png
    678
    907
    media_image2.png
    Greyscale

a word line (Fig. 2: 116) arranged on a first plane (Fig. 2: PLANE1. Plane associated with bottom level dielectric or  gate to metal dielectric layer); 
a first bit line (Fig. 2: 122) arranged on a second plane different from the first plane (Fig. 2: PLANEX. Plane associated with top level dielectric layer for top metallization) to intersect the word line (Fig. 2: 116); and
 a second bit line (Fig. 2: 114) arranged on the second plane (Fig. 2: PLANEX. Plane associated with top level dielectric layer for top metallization) to intersect the word line (Fig. 2: 116) and the second bit line being parallel to the first bit line (see Fig. 1 and Fig. 2), 
wherein the word line is spaced apart from the first bit line by a first distance at an intersection of the word line and the first bit line (Fig. 2: distance from 116 to 122 is smaller), and 
the word line is spaced apart from the second bit line by a second distance different from the first distance at an intersection of the word line and the second bit line (Fig. 2: distance from 116 to 114 is larger).

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. US 11,386,950 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because device configuration described and bit line to wordline distance claimed in instant application can be deduced from circuitry component  configuration described in claims 1-20 of US 11,386,950 B2. Analysis not shown.

Allowable Subject Matter
Claims 4, 9-12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, any nsdp double patenting rejection must be over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Derner (US 2019/0019553 A1): Fig. 1-Fig. 14 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825